DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 15 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarantorn Bisalbutra: "Publish/Subscribe Gateway for Real-time Communication", 19 November 2012 (2012-11 -19), pages 1 -83, XP055233866, Espoo, Finland, herein Sarantorn in view of US 20150100507 A1 herein Levac.
Claim 1, Sarantorn discloses a method comprising: 
receiving, at a server-side network access point (sNAP) in an information-centric network (ICN) (4.3.1, Gateway), a registration request including a first fully qualified domain name (FQDN), a port, a transport protocol, and a service name of an IP server (4.3.1 it is mentioned that Gateway receives a registration request message, for the SIP domain; Fig. 2.11, a SIP request message includes a domain name (FQDN), an IP address, a port number, a transport protocol (SIP) and a service name (SIP); Fig. 4.11, RTP and RTCP); 
publishing, at the sNAP, the port, the transport protocol, and the service name to a first content identifier (CID) (Pg. 36 last paragraph, GW1 publishes to registrar, port, protocol); and 
subscribing, at the sNAP, to a second CID that is based on the FQDN (Pg. 35, subscription between gateways for calls). Sarantorn discloses a registrar (Fig. 4.5, Registrar).
Sarantorn may not explicitly disclose wherein the first content identifier is a dedicated registration namespace of the ICN.
Levac discloses wherein the first content identifier is a dedicated registration namespace of the ICN (0066). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srantorn to include multiple DNS registrations as taught by Levac so as to so as to increase availability and durability of data and registrations are formatted as a FQDN, and resource records are published to the DNS so as to make the data highly durable and easy to replicate in case of temporary down time (0066).

Claim 3, Sarantorn discloses generating, at the sNAP, a feedback message indicating a successful registration (Fig. 4.5, transmitting feedback message 200 OK, since transmitting thus generating); and outputting, from the sNAP, the feedback message (Fig. 4.5, transmitting feedback message 200 OK).

(Pg. 7, second paragraph; Fig. 4.5, transmitting of 200 OK message).

Claim 5, Sarantorn discloses transmitting, from the sNAP to a client-side network access point (cNAP) in the ICN, the port, the transport protocol, and the service name (Fig. 4.11, gateway 2).

Claim 6, Sarantorn discloses wherein the cNAP is subscribed to the first content identifier (Pg. 33 first paragraph & figure 4.10 Gateway 2).

Claim 7, Sarantorn discloses wherein the registration request further includes an IP address of the IP server (Fig. 2.11).

Claim 8, Sarantorn discloses transmitting, from the sNAP, the IP address and the FQDN to a domain name service (DNS) server associated with the ICN (Pg. 33, first paragraph)

Claim 9, Sarantorn discloses adding the FQDN, the port, the transport protocol, the service name, and the IP address of the IP server to a database of the sNAP (Pg. 36, last paragraph).

(Pg. 37 second paragraph, Deregistration; Fig. 4.7); verifying, at the sNAP, the deregistration request (Pg. 37 second paragraph, checking for user); deleting, at the sNAP, a database entry associated with the deregistration request (Pg. 37 second paragraph, deleting entries); and terminating an existing IP session towards the IP server (Pg. 37 second paragraph, Deregistration; Fig. 4.7).

Claim 15, Sarantorn discloses establishing a communication socket between the sNAP and the IP server based on the port (Pg. 52, Fig. 5.2).

Claim 16, as analyzed with respect to the limitations as discussed in claim 1.
Claim 17, as analyzed with respect to the limitations as discussed in claim 7.
Claim 18, as analyzed with respect to the limitations as discussed in claim 8.
Claim 19, as analyzed with respect to the limitations as discussed in claim 9.

Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarantorn in view of Levac in view of US 20080016233 herein Schneider.
Claim 11, Sarantorn discloses support HTTP protocol (Pg. 76). Sarantorn may not explicitly disclose receiving, at the sNAP, a second registration request including the FQDN; checking whether the FQDN is already registered; and in response to the FQDN being already registered, transmitting, from the sNAP, a registration error response.
(0110); checking whether the FQDN is already registered (0110, resolvable address); and in response to the FQDN being already registered, transmitting, from the sNAP, a registration error response (0110, unable to access). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarantorn to include HTTP/URL requests as taught by Schneider so as to foster better use of domain name space and enhancing how domain name space can be more extensively used (0042).

Claim 12, Sarantorn discloses support for HTTP protocol (Pg. 76). 
Sarantorn may not explicitly disclose receiving, at the sNAP via the subscription to the second content identifier, a first ICN packet encapsulating an HTTP request directed to the FQDN; and responsively transmitting, from the sNAP to the IP server, the HTTP request.
Schneider disclose receiving, at the sNAP via the subscription to the second content identifier, a first ICN packet encapsulating an HTTP request directed to the FQDN (0006); and responsively transmitting, from the sNAP to the IP server, the HTTP request (0006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarantorn to include HTTP/URL requests as taught by Schneider so as to foster better use of domain name space and enhancing how domain name space can be more extensively used (0042).


Schneider discloses in response to transmitting the HTTP request to the IP server, receiving, at the sNAP, an HTTP response from the IP server (0008, DNS resolver provided information to address resolution); encapsulating, at the sNAP, the HTTP response in a second ICN packet (0008, sending to another server over the network/internet, thus encapsulation); and publishing, at the sNAP, the second ICN packet to a third CID (0008, transmission to other servers for name space mappings). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarantorn to include HTTP/URL requests as taught by Schneider so as to foster better use of domain name space and enhancing how domain name space can be more extensively used (0042).

Claim 14, Sarantorn discloses receiving, at the sNAP, an update message indicating an update to an existing FQDN registration corresponding to the IP server; updating, at the sNAP, the existing FQDN registration based on the update message; transmitting, from the sNAP, an update acknowledgment message; and terminating a session towards the IP server.
Schneider discloses receiving, at the sNAP, an update message indicating an update to an existing FQDN registration corresponding to the IP server (0125-0130, displaying registration information for keywords/domain names); updating, at the (0133, updating information on keywords/domain names in search databases); transmitting, from the sNAP, an update acknowledgment message (0125-0127, ordering for registration and hyperlink to results of availability) ; and terminating a session towards the IP server (0125-0135).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 



/Mehmood B. Khan/           Primary Examiner, Art Unit 2468